                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


GREGORY ATWATER,

                        Plaintiff,

               v.                                           Case No. 19-cv-1576-bhl

JEFFREY ROLLINS, et al.,

                        Defendants.


                                      DISMISSAL ORDER


       Plaintiff Gregory Atwater, a Wisconsin state prisoner who is representing himself, filed a

complaint under 42 U.S.C. §1983, alleging that the defendants violated his civil rights. Dkt. No.

1. In October 2020, the Court screened the complaint and concluded that Atwater could not

proceed with his original complaint. See Dkt. No. 9 at 9. The Court also noted that the complaint

likely violated Wisconsin’s six-year statute of limitations that applied at the time of the alleged

events. Id. at 10-11.

       The Court nevertheless gave Atwater an opportunity to file an amended complaint to cure

the deficiencies in the original complaint. Id. The Court instructed Atwater to file an amended

complaint by the end of the day on November 20, 2020, if he wanted to continue pursuing this

case. Id. at 11. The Court warned Atwater that if it did not receive an amended complaint by the

end of the day, it would dismiss this case on the next business day. Id. It also explained that

Atwater could voluntarily dismiss the case if he determined that his claims were time barred. Id.

       Since then, the Court has given Atwater two more extensions of time to file his amended

complaint. See Dkt. Nos. 11 and 14. In the most recent order, the Court instructed Atwater to file




          Case 2:19-cv-01576-BHL Filed 02/23/21 Page 1 of 2 Document 16
an amended complaint by February 22, 2021. Id. Atwater still has not filed an amended complaint,

and more than five months have passed since the screening order. The Court will therefore dismiss

this case for failure to diligently prosecute it.

        IT IS ORDERED that this case is DISMISSED without prejudice based on the plaintiff’s

failure to diligently prosecute it. See Civ. L. R. 41 (c) (E.D. Wis.). The clerk’s office shall enter

judgment accordingly.

        Dated at Milwaukee, Wisconsin this 23rd day of February, 2021.
                                                        BY THE COURT:
                                                        s/ Brett H. Ludwig
                                                        Brett H. Ludwig
                                                        United States District Judge




                                                    2

          Case 2:19-cv-01576-BHL Filed 02/23/21 Page 2 of 2 Document 16
